DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 11-13, 28, and 30 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a compound of Formula I-b; a compound of Formula I-j’ wherein X5 is -C(O)- and L is –S-; or a compound of Formula I-k’ wherein X3 is -C(R1)F-, -CF2- and -C(R1)2-, in the reply filed on December 16, 2021 is acknowledged.
	Note:	Applicant submits that ‘claim 5 has been amended to limit the subject matter to Group I’.  As per Group I, for Formula I-j’ the definition of X5 should be -C(O)-.  In the amendment filed on December 16, 2021, the definition of X5 has been amended as –S-, which is not consistent with Group I.  This appears to be inadvertent based on the indication under Claim Amendments.  Accordingly, it is assumed that applicant intends to amend X5 to be -C(O)-.  Appropriate correction is required in next amendment.
	Applicant’s election of the species of Compound I-4 is also acknowledged.  As the elected species was not found in the prior art, the election of species requirement is withdrawn and the search and examination is expanded to the elected invention of Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-13, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claim 1, the claim excludes several compounds, see the structures listed at last 6 lines.  The excluded compounds include: 
    PNG
    media_image1.png
    161
    190
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    171
    155
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    105
    214
    media_image3.png
    Greyscale
.  The first two above depicted compounds represent a compound of Formula I-b wherein Ring B is a 13 membered fused tricyclic heterocyclic ring having 3 ring heteroatoms.  The definition of “Ring B” in claim 1 does not include such ‘tricyclic heterocyclic ring’.  In claim 1, Ring B is defined to include: “4-7 membered saturated or partially unsaturated heterocyclic 1 (i.e., 
    PNG
    media_image4.png
    91
    73
    media_image4.png
    Greyscale
), however, the definition of R1 does not include ‘phenyl’ as a substituent.  Applicant cannot exclude compounds that are not positively included within the scope of a claim.
Claim 1 does not end with a period ( . ).  It is suggested that the last structures in the claim be separated by “and” and insert a ‘period’ marking the end of the claim.
Claim 4 recites the limitation "Ring B is selected from … … 
    PNG
    media_image5.png
    62
    189
    media_image5.png
    Greyscale
 " in lines 1-10 of the claim.  There is insufficient antecedent basis for this limitation in 2-imidazolyl’ and ‘-CH2-phenyl’ (i.e., benzyl) groups, which are not part of the definition of Ring B in claim 1.
Claim 11 recites the limitation "Ring B is selected from … … 
    PNG
    media_image5.png
    62
    189
    media_image5.png
    Greyscale
 " in lines 1-12 of the claim.  There is insufficient antecedent basis for this limitation in claim 5 on which claim 11 is dependent.  The above two groups under the definition of “Ring B” include ‘-CH2-imidazolyl’ and ‘-CH2-phenyl’ (i.e., benzyl) groups, which are not part of the definition of Ring B in claim 5.
Claim 4 recites the limitation "Ring B is selected from … … 
    PNG
    media_image6.png
    112
    100
    media_image6.png
    Greyscale
 … 
    PNG
    media_image7.png
    88
    404
    media_image7.png
    Greyscale
… … " in lines 1-16 of the claim.  (The claim recites numerous rings that are further substituted.  Representative structures are provided here).  There is insufficient antecedent basis for this limitation in claim 1 on which claim 4 is dependent.  The claim recites numerous heterocyclic and carbocyclic groups representing “Ring B”.  In claim 1 ‘Ring B’ is defined to include ‘1-2 oxo groups as further substituents’.  The claim, however, does not include other substituents.  In claim 1, Formula I-b contains the structural fragment 
    PNG
    media_image8.png
    55
    101
    media_image8.png
    Greyscale
 wherein R2 is as defined in the claim, and the above structural fragment includes the 
    PNG
    media_image8.png
    55
    101
    media_image8.png
    Greyscale
.
Claim 11 recites the limitation "Ring B is selected from … … 
    PNG
    media_image6.png
    112
    100
    media_image6.png
    Greyscale
 … 
    PNG
    media_image9.png
    84
    522
    media_image9.png
    Greyscale
… … " in lines 1-18 of the claim.  (The claim recites numerous rings that are further substituted.  Representative structures are provided here).  There is insufficient antecedent basis for this limitation in claim 5 on which claim 11 is dependent.  The claim recites numerous heterocyclic and carbocyclic groups representing “Ring B”.  In claim 5 ‘Ring B’ is defined to include ‘1-2 oxo groups as further substituents’.  The claim, however, does not include other substituents.  In claim 5, Formula I-j’ and Formula I-k’ contain the structural fragment 
    PNG
    media_image8.png
    55
    101
    media_image8.png
    Greyscale
 wherein R2 is as defined in the claim, and the above structural fragment includes the above shown ‘substituted’ rings.  Accordingly, all of the groups recited in claim 11, do not fall within the definition of “Ring B” of claim 5, but they are within the scope of 
    PNG
    media_image8.png
    55
    101
    media_image8.png
    Greyscale
.
In claim 12, the compounds I-8 and I-94 are identical.  Deletion of one occurrence is suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 11-13, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 86793742 (create date: 2015-02-07).  The instant claims read on reference disclosed compound 3-[(6-chloro-1H-1,3-benzodiazol-2-yl)sulfanyl]piperidine-2,6-dione.  The compound is identical to compound I-8 in claim 12.  The reference teaches that the compound is available with several vendors, see section 5.  Typically the compounds are transported in a solvent or medium and therefore, the reference inherently teaches a composition comprising the compound.

Claim(s) 5-7, 12-13, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 91648396 (create date: 2015-03-20).  The instant claims read on reference disclosed compound 3-[(4-fluorophenyl)sulfanyl]piperidine-2,6-dione.  The compound is .

Claim(s) 5-7, 12-13, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 99784232 (create date: 2015-12-11) or ZINC 170596280 (2015-08-08).  The instant claims read on reference disclosed compound (3S)-3-[(4-fluorophenyl)sulfanyl]piperidine-2,6-dione.  The compound is a stereoisomer or a structural analog (S-isomer) of compound I-7 in claim 12.  The reference teaches that the compound is available with a chemical vendor, see section 5 of the PubChem reference; and the Zinc reference.  Typically the compounds are transported in a solvent or medium and therefore, the reference inherently teaches a composition comprising the compound.

Claim(s) 5-7, 11, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry (9 pages) (2016).  The instant claims read on the reference disclosed compounds, see the 9 compounds in the enclosed copy of STN Registry search notes.  The reference teaches that the compounds are available with chemical suppliers, e.g., Ukrorgsyntez Ltd., Aurora Fine Chemicals.  Typically the compounds are transported in a solvent or medium and therefore, the reference inherently teaches a composition comprising each of the disclosed compounds.

Receipt is acknowledged of the Information Disclosure Statement filed on December 16, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 10, 2022